DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature canceled from the claim.  No new matter should be entered.
Wherein “the sealing cover is covered on the bottom shell” of claim 2.
The “waterproof cap” of claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 6, claims the limitation “and the sealing cover is covered on the bottom shell”. From what is available in the disclosure, it is unclear to the examiner what this limitation comprises, as it seems in Figure 4 that the sealing cover is designed to receive the bottom shell. For examination purposes, this limitation will be interpreted as “and the sealing cover is covered by the bottom shell”. Claim 3 is also rejected by virtue of dependence on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soul Gear (https://www.solarsportinggoods.com/products/soul-gear-waterproof-dry-bag-with-solar-wireless-bluetooth-speaker), which was sold before the effective filing date (Listed on May 31, 2019 according to Amazon.com), and supported by its supplementary user guide, (https://cdn.shopify.com/s/files/1/2411/8385/files/SOUL_GEAR_User_Guide.pdf?883), both of which are attached herein.	
	Regarding Claim 1, Soul Gear teaches A roll top backpack with a speaker device, wherein: a bag body of the roll top backpack ((01) in Modified Figure 1 below) is provided with a speaker device placement hole ((03) in Modified Figure 1 below), the speaker device ((02) in Modified Figure 1 below)  is arranged in the speaker device placement hole ((03) in Modified Figure 1 below), and the speaker device ((02) in Modified Figure 1 below) is sealed ((05) in Modified Figure 1 below)  with the speaker device placement hole ((03) in Modified Figure 1 below).  
[AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    31
    36
    media_image1.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image2.png
    24
    29
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    28
    33
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    28
    33
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    27
    27
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    931
    962
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    25
    149
    media_image7.png
    Greyscale

	

Regarding Claim 4, Soul Gear further teaches wherein the circuit board (wherein the product as taught by Soul Gear would require a circuit board to electronically distribute power to the LED Lighting (wherein LED’s require a circuit board)), is provided with a wireless transmission module (Bluetooth®), an audio signal transmission module (wherein Soul gear teaches transmitting audio through a wireless speaker), a battery module (wherein Soul Gear teaches a Lithium Polymer 3.7V, 1000mAh battery), a control module (wherein Soul Gear teaches manipulating the speaker volume through a smartphone, engaging Bluetooth® with a password, and altering lighting modes; which are functions that would require a control module), and a switch module ((04) in Modified Figure 1 above); the waterproof loudspeaker is electrically connected with the audio signal transmission module (wherein the user may control the transmission of audio wirelessly), and the control module is electrically connected with the battery module and the switch module (wherein Soul Gear teaches depressing the power button can be used to additionally alter light modes and activate Bluetooth® reception, and both of those functions require power distributed from the battery).

	Regarding Claim 5, Soul Gear further teaches wherein the circuit board is provided with an LED lamp ((6) in Modified Figure 2 below) and a solar panel ((4) in Modified Figure 2 below), and the LED lamp ((6) in Modified Figure 2 below) and the solar panel ((4) in Modified Figure 2 below) are electrically connected with the battery module (wherein Soul Gear teaches a Lithium Polymer 3.7V, 1000mAh battery; and the Solar Panel is used to charge the battery, while the LED lamps are powered by the battery module.)

    PNG
    media_image8.png
    226
    412
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    38
    177
    media_image9.png
    Greyscale

	Regarding Claim 7, Soul Gear further teaches the bag comprising a USB interface ((5) in Modified Figure 2 above), wherein the USB interface is electrically connected with the battery module (wherein Soul Gear teaches charging the battery with the USB port).

	Regarding Claim 8, Soul Gear further teaches a waterproof cap ((07) in Modified Figure 3 below) arranged on the USB interface ((5) in Modified Figure 2 above).           

    PNG
    media_image10.png
    36
    180
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    28
    35
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    374
    219
    media_image12.png
    Greyscale
[AltContent: connector][AltContent: arrow] 








Regarding Claim 9, Soul Gear further teaches wherein the roll top backpack ((01) in Modified Figure 1 above) is made of waterproof materials (wherein Soul gear teaches the bag as a “waterproof dry bag” constructed of 500D Coated Tarpaulin PVC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim 2, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Soul Gear (https://www.solarsportinggoods.com/products/soul-gear-waterproof-dry-bag-with-solar-wireless-bluetooth-speaker), in view of McClintock et al. (US 20090311928 A1).

	Regarding Claim 2, Soul Gear further teaches wherein the speaker device comprises an outer covering film (wherein the reflection of the film (08) in Modified Figure 4 below indicates an outer covering film), a fixing plate (wherein the components are held on plate (06) in Modified Figure 4 below), a circuit board (wherein the product as taught by Soul Gear would require a circuit board to electronically distribute power to the LED Lighting (wherein LED’s require a circuit board)), a waterproof loudspeaker ((02) in Modified Figure 4 below) and a circuit board (through LEDS and intelligent power distribution initiated by the switch as taught by Soul Gear) being arranged on a fixing plate ((06) in Modified Figure 4 below), the fixing plate ((06) in Modified Figure 4 below) is provided with an outer side (correspondent to the side facing the exterior of the bag (1) in Modified Figure 4 below),  and an inner side (correspondent to the unseen side facing the interior of the bag (1) in Modified Figure 4 below), wherein the outer covering film ((08) in Modified Figure 4 below) covers the outer side of the fixing plate ((06) in Modified Figure 4 below), and the hole ((03) in Modified Figure 1 above) is covered by the covering film ((08) in Modified Figure 4 below)  which can be seen sealed ((05) in Modified Figure 4 below) to a portion of the covering ((09) in Modified Figure 4 below) of the bag ((01) in Modified Figure 4 below).
 (Examiner notes that Soul Gear does not disclose the interior components comprising the waterproof speaker system).

	Soul Gear does not teach; a bottom shell and a sealing cover, or the bottom shell being fixed on the inner side of a fixing plate, or the sealing cover being covered by the bottom shell and sealed by an outer covering film.

	McClintock et al. further teaches a bottom shell (30B in Modified Figure 3 below) and a sealing cover (42), and the bottom shell (30B in Modified Figure 3 below) being fixed (wherein the shell and the front plate speaker and controls interface (which corresponds to the fixing plate) is taught by McClintock et al. as assembled) on the inner side of a fixing plate (30A in Modified Figure 3 below), and the sealing cover (42) being covered by the bottom shell (30B in Modified Figure 3 below) and sealed by an outer covering film (44). (Figs. 1-3; [0020] – [0025])
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roll-top speaker bag as taught by Soul Gear, and combine the teachings of McClintock et al. to a sealing cover (or pocket) attached to outer covering film. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a roll-top speaker bag with a sealing cover and covering film, in order to isolate the speaker control system from the both the exterior environment and the bags contents, and to further mitigate potential damage by constraining it to a more waterproof and shock resistant environment.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image16.png
    27
    29
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    30
    26
    media_image17.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image18.png
    26
    30
    media_image18.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image4.png
    28
    33
    media_image4.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image2.png
    24
    29
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    27
    27
    media_image5.png
    Greyscale

    PNG
    media_image19.png
    443
    352
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    26
    143
    media_image20.png
    Greyscale
	
[AltContent: connector][AltContent: connector]
    PNG
    media_image21.png
    33
    151
    media_image21.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image22.png
    26
    42
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    30
    39
    media_image23.png
    Greyscale
[AltContent: rect]
    PNG
    media_image27.png
    361
    333
    media_image27.png
    Greyscale

Claim 3, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Soul Gear (https://www.solarsportinggoods.com/products/soul-gear-waterproof-dry-bag-with-solar-wireless-bluetooth-speaker), in view of McClintock et al. (US 20090311928 A1), and further in view of Chen (US 10034072 B2).

	Regarding Claim 3, Soul Gear, modified above, teaches all of the elements of the current invention in claim 2 above except; wherein the loudspeaker module further comprises a dustproof net and a waterproof loudspeaker, wherein the dustproof net is arranged on the outer side of the fixing plate, and the waterproof loudspeaker is arranged on the inner side of the fixing plate.

	Chen further teaches wherein the loudspeaker module further comprises a dustproof net (1221) and a waterproof (wherein Chen teaches “good waterproof properties”) loudspeaker (20), wherein the dustproof net (1221) is arranged on the outer side of the fixing plate ((06) in Modified Figure 4 above), and the waterproof loudspeaker (20) is arranged on the inner side (seen in Figures 3-4) of the fixing plate (122). (Figs. 3-4; Col. 1, Lines 47-53; Col. 3, Lines 18-37; Col. 4, Lines 4-11)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roll-top speaker bag as taught by Soul Gear, modified above, and combine the teachings of Chen to provide for a waterproof loudspeaker that incorporates a dustproof net. Wherein combining prior art .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soul Gear (https://www.solarsportinggoods.com/products/soul-gear-waterproof-dry-bag-with-solar-wireless-bluetooth-speaker), as applied to claim 1 above, in view of Uan-Zo-li et al. (US 20180278053 A1).

	Regarding Claim 6, Soul Gear teaches all of the elements of the current invention in claim 1 above except; a charging module and a discharging module, wherein the charging module and the discharging module are electrically connected with the battery module respectively.
	Wherein Soul Gear teaches a charging module electrically connected to with a battery module (whereby the battery as taught by Soul Gear may be either charged through solar power or micro-USB).
	Uan-Zo-li et al. further teaches a charging module (Q1, Q2) and a discharging module (Q1, Q2), wherein the charging module (Q1, Q2) and the discharging module (Q1, Q2)  are electrically connected with the battery module (103) respectively. (Wherein a DRP, or (Dual Role Port) such as a USB-C Power Delivery system, can enable charging and discharging through the same port; communication between the logic controller and field effect transistors (Q1, Q2) dictates energy flow direction). (Figs. 2-3; [0039])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roll-top speaker bag as taught by Soul Gear, and substitute the micro-usb port for a dual role charging port as taught by Uan-Zo-li et al. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the micro-USB port as taught by Soul Gear, and provide a dual role charging port connected to the battery in order to provide for a solar powered battery that can charge a user’s mobile device, while minimizing the requirement for an additional port for charging the battery, thus further water-proofing the bag and minimizing avenues for water to damage the circuitry of the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang (20170201826 A1), teaches an acoustic port with an embedded membrane.
Gehlan et al. (US 20160270454 A1), teaches a garment with integrated speakers.
Salvatti et al. (US 20160212526 A1), teaches a waterproof speaker module.
Amores (US 9271061 B1), teaches a detachable armband speaker.
Lee (US 20140369542 A1), teaches a floating and waterproof soundbox.
Li et al. (US 20170181303 A1), teaches a membrane for liquid resistant devices.
Cyr et al. (US 20060182297 A1), teaches a garment with water-resistant speakers.
Voltaic (https://blog.voltaicsystems.com/usb-c-power-delivery/#comments), introduces USB-C Power Delivery.
Digi-Key (https://www.digikey.com/en/articles/designing-in-usb-type-c-and-using-power-delivery-for-rapid-charging), teaches a primer on USB-C power delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JUSTIN CAUDILL/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733